923 F.2d 848Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.M.R. CHEKENI, Plaintiff-Appellant,v.Calvino GUIMARES, Head of Development Studies at MidlandsTechnical College, Cynthia Fulton, Director of DevelopmentStudies at Midlands Technical College, Ross Osborne,Director of Special Services at Midlands Technical College,Defendants-Appellees.
No. 90-1150.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 28, 1991.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Matthew J. Perry, Jr., District Judge.  (CA-89-1415-3-OB)
M.R. Chekeni, appellant pro se.
Mason Gardner Alexander, Jr., Robinson, McFadden & Moore, P.C., Columbia, S.C., for appellees.
D.S.C.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
M.R. Chekeni appeals from the district court's order granting summary judgment on his complaint alleging employment discrimination, filed pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Secs. 2000e et seq. and 42 U.S.C. Secs. 1981 and 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny Chekeni's motion to appoint counsel and affirm on the reasoning of the district court.  Chekeni v. Guimares CA-89-1415-3-OB (D.S.C. Oct. 18, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.